EXHIBIT 10.i

 

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

 

 

THIS FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (“Amendment”) is entered into as of
the 24th day of August 2020 by and between Standex International Corporation, a
Delaware corporation with executive offices located at 23 Keewaydin Drive,
Salem, NH 03079 (the “Employer”) and Ademir Sarcevic, an Individual residing at
500 Central Street Unit 5105, Salem NH 03079, NH 03079 (the “Employee”).

 

WHEREAS, Employer and Employee entered into an Employment Agreement dated August
2, 2019 (the “Employment Agreement”).

 

WHEREAS, Employer and Employee desire to amend the Employment Agreement.

 

NOW, THEREFORE In consideration of the mutual covenants and agreements of the
parties hereto and terms and for valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto intending to be
legally bound hereby agree as follows:

 

 

1.

Capitalized Terms. Unless otherwise stated, any capitalized terms not defined
herein shall have the meanings ascribed to them in the Employment Agreement.

 

 

2.

Conflicting Terms. In the event of a conflict between the provisions of this
Amendment and the provisions of the Employment Agreement, the provisions of this
Amendment shall be controlling.

 

 

3.

Amendment.

 

Change of Control. Section 14(b)(iii) of the Employment Agreement shall be
deleted in its entirety and replaced with the following:

 

 

“(iii)

All life insurance and medical plan benefits covering the Employee and his
dependents shall be continued at the expense of Employer for the two-year period
following such termination as if the Employee were still an employee of the
Employer.”

 

4.     Ratification.     Except as modified by this Amendment, the terms and
provisions of the Employment Agreement shall continue in full force and effect
and are hereby ratified by the parties.

 

5.     Binding Effect. This Amendment shall inure to the benefit of and be
binding upon the parties named herein and their respective successors and
assigns.

 

 

--------------------------------------------------------------------------------

 

 

6.     Counterparts; Facsimile Signatures. The parties may execute this
Amendment in any number of counterparts, each of which, when executed shall have
the force and effect of an original, but all such counterparts shall constitute
one and the same Amendment. For purposes of this Amendment, a facsimile
signature or a scanned signature shall be deemed the same as an original.     

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the day and year first above written.

 

 

 

STANDEX INTERNATIONAL CORPORATION

 

 

 

 

 

 

 

 

 

  /s/ David Dunbar  

 

By:

 

 

 

 

David Dunbar

President/CEO

 

 

 

 

 

          /s/ Ademir Sarcevic           Ademir Sarcevic  

 

 

 